Citation Nr: 1018563	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 2000.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO, in pertinent part, denied 
entitlement to service connection for bilateral knee and 
ankle disabilities, joint pain, and right rotator cuff 
tendonitis.  The same decision also awarded service 
connection for right ear hearing loss and assigned a 
noncompensable evaluation effective from August 2002.  The 
claims on appeal have been recharacterized as they appear on 
the cover page of instant decision.

The July 2003 rating decision additionally denied service 
connection for chest pain, a stomach condition, benign 
prostatic hypertrophy, left ear hearing loss, and 
cholesterolemia.  Additionally, service connection was 
awarded for a small nasal pterygium of the right eye and left 
spermatocele both rated as noncompensable effective from 
August 2002.  

The matters were previously before the Board in August 2006, 
wherein the denials for service connection were upheld, as 
well as the noncompensable ratings for right ear hearing 
loss, the right eye, and left spermatocele.  The Veteran's 
request for reconsideration of the Board decision was denied 
in December 2006.  Thereafter, the Veteran appealed the 
decision to the United States Court of Appeals for Veteran's 
Claims (Court).  In an October 2008 Memorandum Decision, the 
Court upheld the findings of the August 2006 Board decision, 
except for the denial of an initial compensable evaluation 
for right ear hearing loss, which was vacated and remanded to 
the Board for further adjudication and/or development.  

The Board notes that in August 2006, the claims pertaining to 
the knees, ankles, and right shoulder were remanded to the RO 
for further development and adjudication.  They have now been 
returned to the Board, but only the claims for knee and ankle 
disabilities are ready for appellate disposition.

The claims pertaining to the right shoulder and an initial 
compensable rating for right ear hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Veteran has raised claims of entitlement to service 
connection for anxiety, tinnitus, and vertigo.   They have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed bilateral knee disability that is 
related to the Veteran's period of active military service.  

3.  The competent medical evidence of record does not contain 
any currently diagnosed bilateral ankle disability that is 
related to the Veteran's period of active military service.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral knee disability have not been met.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307 (2009).

2.  The criteria for the establishment of service connection 
for a bilateral ankle disability have not been met.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for knee and ankle disabilities.  The Veteran did 
not set forth a specific incident of service incurrence in 
written statements, but instead informed the January 2003 VA 
examiner that he sprained his ankles playing basketball in 
service, injured his left knee playing volleyball, and he had 
generalized joint pain since 1990.   He additionally informed 
the August 2008 VA examiner that he had multiple joint pain 
and injured his ankles and left knee performing strenuous 
activity during active service. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for knee or ankle disabilities.  In this regard, 
the Veteran's service treatment records are wholly devoid of 
complaints, diagnoses, or treatment for knee or ankle 
conditions.  Instead these records show the Veteran 
complained of pain in the right fifth toe in March 1992.  X-
rays of the right foot were negative.  In October 1995, the 
Veteran reported left lateral heel pain after jumping a 
puddle and landing on the sidewalk with his heels inverted.  
X-rays were negative for fracture and showed only a very tiny 
calcaneal spur near the plantar fascia.  He was diagnosed 
with a left heel sprain.  Multiple reports of medical history 
and examination were negative for knee or ankle conditions.  
On his June 2000 separation medical history the Veteran 
indicated he had swollen joints. The provider noted this 
pertained to the right shoulder and small joints pain.  The 
corresponding physical examination was negative for either a 
knee or ankle condition.   

The mere fact that the Veteran was treated for left heel 
sprain and toe pain is not enough to establish that the 
Veteran sustained a chronic condition of the knees or ankles 
during his active duty service.  38 C.F.R. § 3.303(b).  Post-
service, the Veteran has not been diagnosed with either a 
knee or ankle condition.  Though records from Prudential 
Financial (the denied short term disability claim) show the 
Veteran complained of swelling and pain in his ankles and the 
examiner noted a clinical diagnosis of reactive arthritis 
provided by the Veteran, there has been no objective evidence 
to support these findings.  ANA (antinuclear antibody) test 
results were noted to be negative in September 2002. 

Thereafter, upon VA examination in January 2003, the Veteran 
presented with subjective complaints of swelling in the 
ankles and numbness in the right foot plantar aspect.  There 
were no constitutional symptoms of inflammatory arthritis 
found.  All joints were considered stable and pain free.  The 
Veteran was diagnosed with bilateral bunions and a bilateral 
knee genu varus deformity (bowed legs), which is not subject 
to service connection as it is congenital in nature.  
See 38 C.F.R. § 3.303.  The arthritic bone scan performed in 
January 2003 was normal in the knees and ankles. 

Upon VA examination in August 2008, knee and ankle 
examinations were found to be unremarkable, but for the 
congenital genu varus deformity in the knees.  The examiner 
again noted that the January 2003 bone survey showed no 
degenerative joint disease in the knees or feet. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Such is the case in the 
instant matter with regard to the claims for knee and ankle 
conditions.  

The Board is cognizant that the Veteran maintains that he has 
had knee and ankle problems since service, and that the 
Veteran is competent to report his symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the lack of evidence of 
knee or ankle conditions in service or since his discharge.  
Id.  

While the Veteran contends that bilateral knee and ankle 
conditions have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   The evidence is not in relative equipoise.  
Accordingly, as the preponderance of the evidence is against 
the claims for entitlement to service connection for 
bilateral knee and ankle disabilities, the appeals must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in December 2002, March 2003, September 
2006, and September 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in September 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
treatment records, and reports of VA examination.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes that the Veteran submitted an additional 
statement and a duplicative copy of the August 2008 VA 
examination.  The Veteran waived initial RO adjudication of 
the newly submitted evidence.  As such, Remand for 
preparation of a supplemental statement of the case (SSOC) is 
not necessary.  38 C.F.R. § 20.1304(c).

As a final matter, the Board notes the Veteran's 
representative maintains in their March 2010 statement that 
the August 2008 VA examination was "inadequate for rating 
purposes."  First, the Board would point out this is not for 
a claim higher rating.  Next, the Board notes the VA 
examination was ordered for the express purpose of 
determining whether the Veteran had any currently diagnosed 
ankle and knee condition.  The examiner reviewed the claims 
folder, took a medical history from the Veteran, and 
performed a physical examination of the Veteran prior to 
rendering the opinion that there were no current knee or 
ankle disabilities.  Further, as service connection has not 
been established, the percentage of disability to be assigned 
has been rendered moot.  Finally, there is no indication the 
examination was otherwise inadequate and in fact, is more 
than sufficient to render an opinion on the merits of the 
Veteran's claims.  38 U.S.C.A. § 5103A.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.


REMAND

As noted in the Introduction, the claim of entitlement to 
service connection for a right shoulder disability was 
previously before the Board in August 2008.  At that time, 
the Board determined that additional notice and evidentiary 
development was necessary.  As the remand orders of the Board 
were not complied with, further remand is mandated due to the 
RO's failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to obtain missing 
records and provide the Veteran a VA examination for the 
express purpose of determining whether the Veteran had right 
shoulder disability that was related to his military service.  
Thereafter, the RO was instructed to readjudicate the issue 
on appeal.  While the records were obtained and a favorable 
nexus opinion was rendered in August 2008, it does not appear 
that a supplemental statement of the case (SSOC) was issued 
with respect to the matter or a readjudication.  The Board 
notes that a check of the VACOLS system shows that the 
Veteran has an appeal pending for a higher rating for right 
shoulder impingement syndrome; however, a disposition for the 
claim currently before the Board has not been entered in the 
VACOLS system.  Further, none of the adjudicatory records 
(like a rating decision), if any, have been associated with 
the claims folder.  Accordingly, the claim must be remanded 
to fully and fairly adjudicate the Veteran's claim for a 
right shoulder disability.  

The Board also noted in the Introduction that the Court 
vacated the Board's August 2006 denial of the claim of 
entitlement to an initial compensable rating for right ear 
hearing loss.  In its Memorandum Decision, the Court found 
that the Board failed to discuss whether, as a result of the 
Veteran's claim in February 2004 that his hearing had 
worsened, the January 2003 audiological examination no longer 
adequately represented the current condition.  Thus, the 
Court found that the Board's decision was not supported by an 
adequate statement of reasons or bases. 

In accordance with the Memorandum Decision, the Board finds 
that a remand is necessary in order to afford the Veteran a 
VA examination in connection with the claim for right ear 
hearing loss.  38 U.S.C.A. § 5103A (d).  In the Veteran's 
February 2004 substantive appeal, he indicated that he 
continued to have problems hearing from his right side and 
had to compensate by always turning his face to be able to 
understand the conversation.   The last VA examination was in 
January 2003.  

The Veteran's representative further indicated in March 2010, 
that the Veteran had progressive decreased hearing in the 
right ear, as well as tinnitus and vertigo with balance 
problems.  The representative indicated the Veteran sought 
treatment at VA in December 2008 and January 2009, which 
showed the Veteran reported difficulty understanding 
conversation when more than one person spoke, as well as 
tinnitus.  These records have not been associated with the 
claims folder.  Such outstanding records must be obtained 
upon Remand.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The Board can not ascertain to what extent the right ear 
hearing loss disability has increased in severity, if at all, 
without a new VA examination.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, 
where there is evidence of a material change in the Veteran's 
condition or as in the instant case, when the Veteran asserts 
that the service-connected disability in question has 
undergone an increase in severity since the time of his last 
VA examination and that he has sought treatment for such, the 
prior VA examination report may be inadequate for rating 
purposes and a new VA examination is required.  38 C.F.R. 
§ 3.327(a); See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim 
for a right shoulder disability in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  If the claim is granted, 
or has been granted, the RO should enter 
a disposition of the appeal in the VACOLS 
system and associate all adjudicatory 
actions, including any rating decisions 
pertaining to the matter, with the claims 
folder.

2.  The RO should obtain any records of 
ongoing treatment for right ear hearing 
loss from the pertinent VA Medical 
Center, to include those dated in 
December 2008 and January 2009.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should 
schedule the Veteran for VA audiological 
examination, at an appropriate VA 
facility.

The entire claims file must be made 
available to the examiner  designated to 
examine the Veteran, and the examination 
report  should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, if deemed warranted, should be 
accomplished (with all findings made 
available to the examiner prior to 
completion of the report, and all 
clinical findings should be reported in 
detail.

The audiological examination (with 
audiometric testing) should be conducted 
in accord with Training Letter No. 09-05, 
to determine the current severity of the 
Veteran's bilateral hearing loss.  The 
examiner must fully describe the 
functional effects caused by his hearing 
disability particularly the impact that 
it has on the Veteran's ability to obtain 
and maintain gainful employment in his or 
her final report.

The examiner should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.   38 C.F.R. § 3.655 
(2009). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
initial compensable rating for right ear 
hearing loss. The  VA should document its 
consideration of whether: (1) "staged 
rating," pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999), (2) referral for 
an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b), and 
(3) a total disability evaluation based 
on individual unemployability (TDIU) 
under the holding in Rice v. Shinseki, 22 
Vet. App. 447, 452-53 (2009) are 
warranted.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


